Citation Nr: 0018171	
Decision Date: 07/12/00    Archive Date: 07/14/00

DOCKET NO.  98-12 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Blackmon, Counsel


INTRODUCTION

The appellant served on active duty from September 1976 to 
February 1978.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from decisions by Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In January 1979, the RO denied the appellant's initial claim 
for service connection for a psychiatric disorder.  The 
record reflects that the appellant did not appeal this rating 
decision, which became final.  In a June 1998 rating action, 
the RO determined that new and material evidence had been 
presented.  However, it was the RO's finding that service 
connection had not been established for a psychiatric 
disorder. 

Following a review of the record, the Board concludes that 
new and material evidence has been submitted to reopen the 
appellant's previously denied claim, and consequently concurs 
with the RO in its determination in this respect.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In 
Elkins v. West, 12 Vet. App. 209 (1999), the Court held that 
that in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required. It must 
first be determined whether new and material evidence has 
been submitted. If new and material evidence has been 
submitted, it must be determined whether, immediately upon 
reopening, the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991). If the claim is well grounded, the 
merits of the claim will be evaluated after the duty to 
assist under 38 U.S.C.A. § 5107(b) (West 1991) has been 
fulfilled.


FINDING OF FACT

A psychiatric disorder, currently diagnosed as schizo-
affective disorder, is of service origin.


CONCLUSION OF LAW

A psychiatric disorder, currently diagnosed as schizo-
affective disorder, was incurred during active duty.  
38 U.S.C.A. §§  1131, 5107(a) (West 1991); 38 C.F.R. § 3.303 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant's claim is well 
grounded in that the claim is a plausible claim, that is, 
meritorious on its own or capable of substantiation. See 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski.  This finding is 
based in part on the service medical records and a May 1997 
opinion by a VA examiner.  The Board also finds that all 
relevant evidence is of record and the statutory duty to 
assist the appellant in the development of evidence pertinent 
to his claim has been met. 

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 131 (West 1991); 38 
C.F.R. § 3.303(a).  If a psychosis is manifest to a degree of 
10 percent within one year after separation from service, the 
disorder may be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  In addition, if a condition noted 
during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is 
required for service connection. 38 C.F.R. § 3.303(b).

During a May 2000 Video Conference hearing, the appellant 
testified that he experienced the sudden onset of symptoms of 
difficulty sleeping, visual and auditory hallucinations, 
paranoia, and aggressive behavior for which he was evaluated 
during service.  He stated that these symptoms persisted, and 
that he was hospitalized on several occasions following his 
release from service, with his first period of 
hospitalization within months of his separation from service.  
The appellant described a history of ongoing psychiatric 
treatment since that time. 

A review of the service medical records reflects that the 
appellant was referred for a psychiatric evaluation in 
September 1977, following his involvement in an "affray." 
He underwent a psychiatric evaluation in December 1977.  The 
veteran indicated that he was aware that he was in a shell 
and that his mood had been inconsistent. The examiner 
indicated the appellant experienced confusion with some 
paranoid ideation.  The examiner believed that the veteran 
did not have a thought disorder (psychosis).  The impression 
was anxiety reaction.  Group therapy was recommended.

The February 1978 separation examination showed that the 
veteran entered psychotherapy in December 1977 for anxiety.  
He was to continue treatment until his discharge from service 
in March 1978. 

The appellant was hospitalized at a VA Medical Center (VAMC) 
in November 1978 for psychiatric problems.  The clinical 
history indicated that he had been previously hospitalized at 
that facility in March 1978.  The discharge diagnoses 
included passive aggressive personality and drug dependence.

In a January 1985 letter the veteran indicated that he had 
been hospitalized at the VAMC in Tuscaloosa on several 
occasions, most recently in November 1984 for his psychiatric 
illness.

The appellant was hospitalized at a VAMC for commitment in 
January 1987.  He was discharged in July 1987 with a 
diagnosis of schiz-affective disorder.  Subsequently he 
continued to receive treatment for his psychiatric disorder 
at VA and private facilities.  Records from the Social 
Security Administration (SSA) indicate that he had been 
awarded disability benefits starting in 1985 for paranoid 
schizophrenia, which had its onset in December 1984.

A VA psychiatric examination was conducted in May 1997.  At 
that time the examiner stated that he had reviewed the 
veteran's claim file.  Following the examination the 
diagnosis was schizo-affective disorder.  The examiner opined 
that the appellant's schizo-affective disorder was related to 
military service and that the appellant's history of 
substance abuse was not related to his psychiatric condition.  

To summarize, the service medical records reflect that the 
appellant received approximately 3 months of therapy for his 
psychiatric illness prior to his discharge.  Additionally, he 
was hospitalized on two occasions within the first year after 
his release from active duty.  The SSA records indicate that 
he was disabled from a psychosis which was present in 
December 1984.  A VA examiner in May 1997 opined that the 
appellant's schizo-affective disorder was related to military 
service.  The Board is aware that the examiner did not 
provide a specific rational for the opinion.  However, the 
report clearly indicates that the opinion was based on the 
records in the claims file.  There is no medical evidence 
that contradicts this opinion.  According, it is the Board' 
judgment that the schizo-affective disorder is of service 
origin.  


ORDER

The appellant's claim of entitlement to service connection 
for psychiatric disorder is granted.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 

